Citation Nr: 1741500	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-06 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome (MDS), to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Larry Schuh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1967 to July 1973.  The Veteran had service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for MDS following a Nehmer v. United States Department of Veteran Affairs review. 

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge and a transcript of the hearing is of record.  After the hearing, the Veteran submitted additional medical evidence, along with a statement that he waived review by the Agency of Original Jurisdiction (AOJ) of any additional evidence submitted after the hearing.  The additional evidence is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, MDS is related to the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for service connection for MDS have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Based on the Board's grant of service connection for MDS, there is no need to discuss VA duties to notify or assist in this appeal, or any other due process concerns.  This decision represents a full grant of the benefits sought.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014).

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more the Veteran is entitled to a presumption of service connection for such disease even though there is no record of such disease during service.  38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307, 3.309(e). MDS is not an enumerated disease, therefore, there is no presumption of service connection. 

If, as here, the criteria for presumptive service connection are not met, a veteran may still establish entitlement to service connection based on Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Establishment of service connection on a direct basis requires competent medical evidence relating the claimed disability to herbicide exposure, or other in-service injury or disease, during the Veteran's period of active military service.

The Veteran contends that his current MDS is due to his exposure to herbicides while serving on active duty during the Vietnam era.  The medical evidence of record confirms a clinical diagnosis of MDS, and exposure to Agent Orange due to qualifying service in Vietnam is conceded.  As presumptive service connection is not available, the question at issue is whether service connection is warranted on a direct basis.

The record contains evidence in support of the Veteran's claim.  In August 2017, the Veteran submitted a private medical opinion (with waiver of initial RO consideration) providing a positive nexus opinion in this matter.  The private examiner reviewed the Veteran's claims file and noted the pertinent medical evidence of record, noting exposure to Agent Orange in service.  The examiner opined that Agent Orange more likely than not caused the Veteran's MDS.

The examiner reviewed the claims file and provided a rationale based on the Veteran's specific medical history  supported by citation to the record and medical literature.  The Board finds that it is adequate for rating purposes, and supports the Veteran's claim of service connection for MDS.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).


ORDER

Service connection for myelodysplastic syndrome is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


